OP TEXAS
                         AUBTIN   11. -.s


                              July 8, 3957

Honorable M. B. Morgan                      Opinion Ao. WW-184.
Commissioner
Bureau of Labor Statistics                  Rer   Interpretation    and con-
Capitol Station                                   struction    of Section 5,
Austin, Texas                                     Article   5172a, Vernon’ s
                                                  Civil Statutes,    Hours of
                                                  Work for Female Employ-
                                                  ees and Exceptions as to
Dear Mr. Morgan:                                  c3rtain employment e
           You have requested our opinion upon the construction
of Section 5, Article    5172a, Vernon’s Civil Statutes,    and ask
to be advised if the exemptions under said statute,       as to
stenographers,  pharmacists,   mercantile establishments,    telephone
and telegraph companies apply only to rural districts,       and in
cities  or towns or villages   of less than three thousand popula-
tion.
          Section    1, Article   5172a, Vernon’s       Civil   Statutes,
reads as follows~
             Wo female shall be employed in anv frctory,
      mine, mill? workshop, mechanical or mercantile
      establishment,     hotel,   restaurant,   rooming house,
      theater,   moving~~picture show, barber shop, beauty
      shop, road sides dz%ls and/or food vending estab-
      lishment , talema&         telephone or other off ice,
      express or transportation        oompany, or any State
      l@itution,      ‘or any other eetablltient,      institu-
      tisn or enterprise       wherr f?naldr are employed
      ior. apre ,tharr w.,.-(9)     &mrs~.&& any %ne calm&      .’ ;
 ‘~   day, ‘nor i&e ‘than fifty-four        (54) hours in any
      one calendar week,”        (Emphasis ours).
             Section 5s 4rticle 5172a9 Vernon’s Civil Statutes,
entitled    “Exceptions as to certain employments,” reads in part
as follows:
           “The four (4) preceding Sections shall not
      apply to stenographers    and pharmacists,  nor to
      mercantile  establishments,   nor telephone and tele-
      graph companies in rural districts,     and In cities
      or towns or villages   of less than three thousand
                                                                 1   ‘,   ;,




  Honorable   M. B. Morgan, page 2    &W-l@+)


      ,’ (3OdO) inhabitants as shown by the     last   preced-
        ing Federal Censug, nor to o 0’ -”
             ‘The language of Section 59 Article    5172a, clearly ex-
  empts stenographers    and pharmacists fro~m Section 1, Article
  5172a, irrespective    of the number of inhabitants   in the particu-
  lar rural di~strict,   city, town, or village’ wher’e they work.
            Section 1, Article  5172a, states~ spe:oifically .that
 f emalas working in mercantile  establishments  and telephone and,
 telegraph companies shall not be employed for more than nine
 hours in any one calendar day, nor more than fifty-four      hours
 ~,inany one calendar week.
             A cardinal rule ,of construction      requires that all
  the language and every part ‘of, a statute be, given effect,     if
  reasonably possible.    A ‘c,onstruotlon  should .not be ,adopted if ,~
  ,it can be avoided, that ~111~ render’ any. part of the act inoper-
  ative, nugatory or superfluous:.      39 Tex.Jur. 208, Statutes,
  Section ,112.
                Another fundamental rule requires’that    a statute be
   construed as a whole and that all of its parts be harmonized,
   if possible,,   so as to ,give ef$ect to the entire act., Each part
   of the statute is to be considered in connection with every
   other,‘part and the entire ,ehactment 9 in order to produce a har-
   monious whole 0 A provision will not be given a meaning out of
,’ harmony with other prov~isions and inconsistent     with the purpose
   of the~act, although it would’be susceptible      of such construc-
   tion if standing alone y 39 ,Tex.Jur. 209, Statutes,      Section 113.
               Should Section 5, Article     5172a, be construed to ex-
  empt mercantile    establishments    and telephone and telegraph com-
  panies, regardless     of their, location,   from the coverage of
  Section 1, Article     5172a, the ‘effect would be,to render the
  words “mercantile     establishments”    and Walegraph,   telephone” su-     ”
  perfluous or nugatory ‘as used in Se@t$an .l, gPticle        5172a.This
  construction    we cannot apply because to do so would make the two
  sect,ions inconsist eat 0
              You are “accordingly advised that mercantile     estab-
  lishments and telephone and telegraph companies are exempted
  from Section 1, Article ,5172a, fn rural districts,     cities    or’
  towns~ of less than three thousand inhabitants   as shown by the
  last preceding Federal Census.
Ronorable M. B. Morgan, page 3   (wW-184)




           Section 5, Brticle .!5172a,memptsmercantile es-
      tablishmentsand telephone and telegraph companies
      from coverage under Section 1, Article 5172a, only
      if the city, town or village in which they are lo-
      cated has less than three thousand Inhabitants,or
      if located in rural districts.
                                    Very truly yours,
                                    WILL WILSOB
                                    Attorney General of Texas


                                    BY
                                      Marvin A. Thomas, Jr.
WRT:pfrwb                              Assistant
,APPROVED:
OPINION COMMITTRR
H.,Grady Chandler, Chairman
Marietta McGregor Payne
Wayland C. Rivers, Jr.
Roger I. Wily      1
REVIRWRD FOR TRE ATTORNEY GENERAL
BY,    Geo. P. Blackburn